Case: 15-10836      Document: 00513914068         Page: 1    Date Filed: 03/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-10836                                   FILED
                                  Summary Calendar                           March 16, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
JAMES RANDELL HALL,

                                                 Plaintiff-Appellant

v.

ABILENE'S TASK FORCE; KIRK WHITEHURST; WAYNE COCKERHAM;
ABILENE ADULT DETENTION; SHAY BAILEY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:13-CV-178


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges
PER CURIAM: *
       James Randell Hall, proceeding pro se and in forma pauperis, filed the
instant 42 U.S.C. § 1983 complaint against the Abilene Task Force (Task
Force) and the Taylor County Adult Detention Center (TCADC), as well as
Kirk Whitehurst, Wayne Cockerham, and Shay Bailey, law enforcement




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10836     Document: 00513914068      Page: 2   Date Filed: 03/16/2017


                                  No. 15-10836

officers who effected the arrest of Hall that gave rise to his lawsuit. 1 The
district court liberally construed Hall’s pleadings as asserting claims for: (1)
excessive force; (2) denial/delay of medical treatment; (3) false arrest; (4)
unreasonable search and seizure; (5) and conspiracy to convict. Pursuant to
28 U.S.C. §§ 1915(e)(2)(B) and 1915A, the district court dismissed Hall’s claims
for false arrest, unreasonable search and seizure, and conspiracy to convict for
failure to state a claim for which relief could be granted. It granted summary
judgment on the remaining claims on the grounds that Hall had failed to allege
that the TCADC had a policy or custom of delaying or denying medical
treatment and the individual defendants were entitled to qualified immunity
on Hall’s claims of excessive force and denial of medical treatment.
      On appeal, Hall fails to address the district court’s reasons for dismissing
his claims of false arrest, unlawful search and seizure, and conspiracy to
convict.   His arguments regarding the district court’s grant of summary
judgment as to his claims regarding the delay and denial of medical care are
conclusional and presented for the first time in his reply brief. Accordingly,
Hall has abandoned any challenge to the district court’s disposition of those
claims. See Morin v. Moore, 309 F.3d 316, 328 (5th Cir. 2002); Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Although the district court granted summary judgment on Hall’s
excessive force claims on the grounds that the individual defendants were
entitled to qualified immunity, this court may affirm the district court’s
judgment with respect to those claims on any basis supported by the record.
See Performance Autoplex II, Ltd. v. Mid-Continent Casualty Company, 322
F.3d 847, 853 (5th Cir. 2003). Moreover, we need not resolve the issue of



      1 Hall incorrectly identified the TCADC in his complaint as the Abilene Adult
Detention Center.


                                        2
    Case: 15-10836    Document: 00513914068     Page: 3   Date Filed: 03/16/2017


                                 No. 15-10836

qualified immunity where an appellant’s claims are barred by Heck v.
Humphrey, 512 U.S. 477, 486-97 (1994). See Connors v. Graves, 538 F.3d 373,
378 (5th Cir. 2008). An excessive force claim is Heck-barred if the plaintiff’s
factual allegations supporting the claim are necessarily inconsistent with the
validity of the conviction. Bush v. Strain, 513 F.3d 492, 497-98 & n.14 (5th Cir.
2008); see DeLeon v. City of Corpus Christi, 488 F.3d 649, 656-57 (5th Cir. 2007)
(holding that excessive force claim was barred under Heck where plaintiff’s
version of events in complaint was inconsistent with his conviction).
      Hall was convicted of the offense of evading arrest or detention with a
vehicle. See Hall v. State, No. 11-14-00117-CR, 2016 WL 1725432, at *1 (Tex.
App. Apr. 21, 2016). His conviction for evading arrest was affirmed on appeal.
Id. at *3. “[T]he offense of evading arrest or detention with a vehicle is a
circumstances-surrounding-the-conduct offense; the act of fleeing becomes
criminal only because of the actor’s knowledge that a peace officer is
attempting lawfully to arrest or detain the actor.” Riggs v. State, 482 S.W.3d
270, 275 (Tex. App. 2016).
      Here, the allegations in Hall’s complaint, as amended, contradict the
facts supporting his conviction for evading arrest and, therefore, if credited,
would necessarily imply that his conviction is invalid. Like the plaintiff in
DeLeon, 488 F.3d at 656-57, Hall continues to maintain his innocence but has
not alleged that his evading arrest conviction has been reversed or invalidated
in any manner. Moreover, he does not assert that the officers’ use of force was
temporally or conceptually distinct from his offense of conviction.      To the
contrary, he alleges a continuous series of events that culminated in his arrest
and a contemporaneous beating. Thus, his excessive force claims are barred
by Heck and subject to dismissal with prejudice until his conviction has been
reversed or invalidated. DeLeon, 488 F.3d at 656-57.



                                       3
    Case: 15-10836   Document: 00513914068   Page: 4   Date Filed: 03/16/2017


                              No. 15-10836

     The judgment of the district court is AFFIRMED. Hall’s motions for
appointment of counsel and discretionary review are DENIED.




                                    4